internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil number of tribal nations y name of grant program z- program w name of states vy f program n name of institute b dollar_figure amount x dollar_figure amount y dollar_figure amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y that will provide grants to individuals in furtherance of your goal to develop leaders who will be catalysts for positive change within a variety of communities organizations and professions identified and supported by you the grant program will be directed at strengthening a number of communities and organizations and its core focus will be on developing courageous and capable leaders grant funds will be used to support the grantee’s access to ideas and information expanded networks and leadership training through conferences and other in-person skill building sessions distance learning and web based approaches the grant program y is a broad based initiative whose goals are to support the self- determination of native nations develop courageous leaders and engage entire communities in solving problems and increase educational achievement the initial component of y is focused on building capacity for self-determination within v that share the same geography as w this program known as z will be open to candidates over years of age who are enrolled citizens of v in w and living on or nearby these lands f the purpose of f is to develop courageous and the second program under y is capable leaders in w who will be catalysts for positive change in furtherance of y further the purpose is to improve and enhance the leadership capacities skills and talents of community leaders and to support each community leader’s access to ideas and information expanded networks and leadership training through conferences and other in-person skill building sessions distance learning web based approaches and coaching you will identifv the types of leaders necessary to meet the various goals of y and structure a specific fellowship to strength that type of leader the grants will be to cover the cost of educational and skill-building activities for one or two-year periods most of the educational and skill building will oceur at workshops and events sponsored by you for which you will not charge for attendance the grants will be to cover the transportation to and from the workshops and events as well as the cost of meals_and_lodging while at the workshops and events skill-building program and there are tuition or fees charged then the grant will also cover this amount ifthe grantee is to attend an educational or the grants will range from b some fellowships programs may also include small stipends or grants to cover these costs if the grantee is to attend an building program not sponsored by you when the efficacy of such opportunities is demonstrated to vou these stipends or grants would range from x you have determined that for z the grants will range from y over the two years of the program a stipend will not be paid for events sponsored by you ‘the number of grants given each year for f will range from and for z the number of grants given will be up to educational or skill- the grants are publicized through your website electronic mailings personal communication in relevant communities various grant guides and websites press releases to various media outlets within the areas served and other means the foundation employs a full-time director of engagement and communication to handle the publication individuals who are eligible to apply for the grants are at least years of age and live in w for z they must also be a member of v and be living on or near v the candidates must complete a written application which will include brief essay answers to questions of relevance to the applicant’s community involvement and leadership potential and letters of reference from persons familiar with the applicant’s character and abilities eligible_candidates will be evaluated according to the following criteria e e e e e demonstrated commitment to his or her organization or community knowledge of issues facing such organization or community past leadership or demonstrated leadership potential past involvement in the organization or community in positions of service or leadership good character and reputation and any other criteria deemed by the selection committee to be relevant to the candidate's capacity to contribute to and solve problems within his or her community or organization candidates will be selected from among applicants by a selection committee which will be composed of persons knowledgeable about the communities served as well as your stalf and trustees no recipient of a grant may be related to a member of a selection committee or to any disqualified persons in relation to you the terms and conditions for each grant will be set forth in the written grant agreement signed by the recipient and kept on file with you to the extent grants expenditures are to cover expenses you will whenever possible pay such expenses directly such as travel lodying etc where it actual travel_expenses before payment is made is not possible you will require appropriate documentation of certain aspeets of the grant program will be administered in partnership with other nonprofit_organizations with regard to z a grant was made to n who then disbursed the grants you will require at least annually reports on the use of the funds and progress the grantee has made toward achieving the purposes for which the grant was made at the end of the erant period each recipient is required to make a final report to you regarding the grantee’s accomplishment and accounting for the funds received under the grant if no report is fled by the grantee or if reports indicate that the funds are not being used in furtherance of the grant purpose you will investigate the grant during the investigation you will withhold further payments from the grantee until any delinquent reports are received if it has been determined that the funds are not being used in furtherance of grant purposes you will take all reasonable steps including legal action where appropriate to recover the grant funds or insure the restoration of the diverted funds to the specified grant purposes in the event an award recipient drops out of the program for which grant funds have been awarded the wrillen grant agreement provides that you will terminate any further payments to the award recipient and have no further obligations to the recipient the wrillen agreement also provides that ifa recipient does not attend a session and fails to provide you sufficient notice of non-attendance the recipient will reimburse you for any costs you incur in anticipation of the recipient’s attendance at the session most of the fellowships will not be renewable after completion of the applicable one- or two-year commitment if there is a renewal option the grantee must first complete the commitments and obligations in the initial grant period including the interim and final reports on the use of the grant funds as a prerequisite for renewal renewals are conuingent on your having no information that the original grant is being or has been used for any purpose other than that for which it was made and other objective and nondiseriminatory criteria such as submission of application materials demonstrating a recipienuss continuing qualification and capacity to further the purpose of the grant you agree to maintain records that include the following information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation il the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program further to the extent you partner with other organizations such as n in administering the grant program you will commit the partner to cooperate with you to collect and maintain the required records sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170q1 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it no vrants will be awarded to foundation managers or members of the selection cominittee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code it is further conditioned on the premise that is based the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil y name of grant program z program w name of states v number of tribal nations f program n name of institute b dollar_figure amount x dollar_figure amount y dollar_figure amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as detined in sec_509 your letter indicates that you will operate a grant-making program called y that will provide grants to individuals in furtherance of your goal to develop leaders who will be catalysts for positive change within a variety of communities organizations and professions identified and supported by you the grant program will be directed at strengthening a number of communities and organizations and its core focus will be on developing courageous and capable leaders grant funds will be used to support the grantee’s access to ideas and information expanded networks and leadership training through conferences and other in-person skill building sessions distance learning and web based approaches the grant program y is a broad based initiative whose goals are to support the self- determination of native nations develop courageous leaders and engage entire communities in solving problems and increase educational achievement the initial component of y is focused on building capacity for self-determination within v that share the same geography as w this program known as z will be open to candidates over vears of age who are enrolled citizens of v in w and living on or nearby these lands f the purpose of f the second program under y is is to develop courageous and capable leaders in w who will be catalysts for positive change in furtherance of y further the purpose is to improve and enhance the leadership capacities skills and talents of community leaders and to support each community leader’s access to ideas and information expanded networks and leadership training through conferences and other in-person skill building sessions distance learning web based approaches and coaching you will identify the types of leaders necessary to meet the various goals of y and structure a specilic fellowship to strength that type of leader the grants will be to cover the cost of educational and skill-building activities for one or two-year periods most of the educational and skill building will occur at workshops and events sponsored by you for which you will not charge for attendance the grants will be to cover the transportation to and from the workshops and events as well as the cost of meals_and_lodging while at the workshops and events skill-building program and there are tuition or fees charged then the grant will also cover this amount ifthe grantee is to attend an educational or the grants will range from b some fellowships programs may also include small stipends or grants to cover these costs if the grantee is to attend an building program not sponsored by you when the efficacy of such opportunities is demonstrated to you these stipends or grants would range from x you have determined that for z the grants will range rom y over the two years of the program a stipend will not be paid for events sponsored by you the number of grants given each year for f will range from and for z the number of grants given will be up to educational or skill- the grants are publicized through vour website electronic mailings personal communication in relevant communities various grant guides and websites press releases to various media outlets within the areas served and other means the foundation emplovs a full-time director of engagement and communication to handle the publication individuals who are eligible to apply for the grants are at least years of age and live in w for z they must also be a member of v and be living on or near v the candidates must complete a written application which will include brief essay answers to questions of relevance to the applicant’s community involvement and leadership potential and letters of reference from persons familiar with the applicant’s character and abilities eligible_candidates will be evaluated according to the following criteria e e e e pemonstrated commitment to his or her organization or community knowledge of issues facing such organization or community past leadership or demonstrated leadership potential past involvement in the organization or community in positions of service or leadership good character and reputation and any other criteria deemed by the sclection committee to be relevant to the candidate’s capacity to contribute to and solve problems within his or her community or organization candidates will be selected from among applicants by a selection committee which will be composed of persons knowledgeable about the communities served as well as your stall and trustees no recipient of a grant may be related to a member of a committee or to any disqualified persons in relation to you the terms and conditions for each grant will be set forth in the written grant agreement signed by the recipient and kept on file with you to the extent grants expenditures are to cover expenses you will whenever possible pay such expenses directly such as travel loduing etc where it actual travel_expenses before payment is made is not possible you will require appropriate documentation of selection certain aspects of the grant program will be administered in partnership with other nonprofit_organizations with regard to z a grant was made to n who then disbursed the grants you will require at least annually reports on the use of the funds and progress the grantee has made toward achieving the purposes for which the grant was made at the end of the grant period each recipient is required to make a final report to you regarding the erantee’s accomplishment and accounting for the funds received under the grant if no report is filed by the grantee or if reports indicate that the funds are not being used in furtherance of the grant purpose you will investigate the grant during the investigation you will withhold further payments from the grantee until any delinquent reports are received furtherance of yrant purposes you will take all reasonable steps including legal action where appropriate lo recover the grant funds or insure the restoration of the diverted funds to the specified grant purposes fit has been determined that the funds are not being used in in the event an award recipient drops out of the program for which grant funds have been awarded the written grant agreement provides that you will terminate any further payments to the award recipient and have no further obligations to the recipient the written_agreement also provides that ifa recipient does not attend a session and fails to provide you sufficient notice of non-attendance the recipient will reimburse you for any costs you incur in anticipation of the recipient’s attendance at the session most of the fellowships will not be renewable after completion of the applicable one- or two-year commitment f there ts a renewal option the grantee must first complete the commitments and obligations in the initial grant period including the interim and final reports on the use of the grant funds as a prerequisite lor renewal renewals are contingent on your having no information that the original grant is being or has been used for any purpose other than that for which it was made and other objective and nondiscriminatory criteria such as submission of application materials demonstrating a recipient's continuing qualification and capacity to further the purpose of the grant you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iit the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program further to the extent you partner with other organizations such as n in administering the grant program you will commit the partner to cooperate with you to collect and maintain the required records sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance 1f it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a the vrant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts up6n which it no grants will be awarded to foundation managers or members of the selection cominittee or for a purpose that is inconsistent with the purpose described in sec_170 of the code is further conditioned on the premise that is based it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if vou have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
